EXHIBIT 10.8

 

LOGO [g16049great_lakeslogo.jpg]

   2401 INTERNATIONAL LANE MADISON WISCONSIN 53704-3192

Student Loan Guaranty

(For Loans to Students and Parents Under Title IV Part B of the

Higher Education Act of 1965 as amended)

Definitions: The term guarantor used herein shall mean the Great Lakes Higher
Education Guaranty Corporation. Corporation shall mean Great Lakes Higher
Education Guaranty Corporation. Lender shall include the undersigned and any
eligible lender who becomes the assignee, pursuant to applicable statutes and
regulations of loans to students and parents granted under Title IV. Part B of
the Higher Education Act of 1965. (the “Act”).

Applicability: The benefits provided under this guaranty are applicable to any
loan guaranteed under the Act. Pursuant to the Act and subject to such limits as
may from time to time be established therein and or within such limits as the
guarantor shall from time to time establish, the guarantor agrees to pay upon
proper notice of death, permanent and total disability, default or any other
event or circumstance for which a claim may be paid under the Act, the then
applicable percentage of outstanding principal and interest due to the lender
upon any student or parent loan covered by this guaranty. Specifically, and
without limitation this guaranty shall not apply to any loan which is not
eligible for reinsurance as a result of school based defenses or other defenses
to enforceability under state or federal law. Payment hereunder is expressly
limited to monies constituting the guarantor’s Federal Fund as established in
accordance with the regulations governing the Federal Family Education Loan
Program as found in 34 CFR Part 682 or as provided under Title IV, Part B of the
Act.

Limitations. This guaranty is subject to all applicable federal statutes and
administrative regulations. This guaranty is further subject to such limitations
and procedures as are, or may be established by the Corporation through the
“Common Manual – United Student Loan Policy”. All applicable federal statutes
and regulations and Corporation rules and regulations promulgated through the
Common Manual as they may from time to time be amended, are made a part of this
guaranty and incorporated herein.

The obligations of the lender as set forth in this guaranty shall constitute
conditions precedent to any obligation on the part of the guarantor.

Obligations of the Lender:

 

(a) The lender shall be an eligible lender under the Act and federal regulations

(b) The lender shall exercise due diligence as defined under the Act and federal
regulations and within the meaning of the Corporation rules and regulations.

(c) The lender shall comply with all applicable federal statutes and
regulations.

(d) The lender shall notify the Corporation promptly of any change of name by
the lender or assignment of the lender’s interest under this guaranty.

(e) Any assignment of any interest of the lender under this guaranty shall be
only to appropriate eligible lenders and shall be in compliance with all
applicable provisions of federal statutes and regulations and Corporation rules
and regulations.

(f) The lender shall cooperate with the Corporation, the Department of Education
and any other appropriate federal agency in the collection of any defaulted
student or parent loan.

(g) The lender shall assist eligible borrowers securing reductions on
obligations to pay interest on loans made by, or assigned to the lender which
reductions the borrowers may be eligible to receive under applicable federal
statutes and regulations and the Corporation rules and regulations.

Termination. This guaranty may be terminated by the lender as to any loans made
by the lender following not less than thirty days written notice to the
Corporation. This guaranty may be terminated by the Corporation as provided
under the Act and regulations or in the manner provided for by the Corporation
rules and regulations. The termination of this guaranty shall not affect the
coverage of any loans subject to this guaranty which were made prior to the date
of termination.

 

Great Lakes Higher Education Guaranty Corporation By:  

Richard D. George

 

  6/7/07   Authorized Officer   Date

The above Guaranty is hereby accepted this 7th day of June, 2007.

Exact Corporate Title: The Bank of New York Trust Company, N.A., as eligible
lender trustee for GOAL CAPITAL FUNDING TRUST 2007-1

 

Signature of Officer: /s/ Nathan E.
Turner                                       
                                        
                                                               Title of Officer:
Assistant Treasurer

 

Employee Identification Number 26-0191360 Lender Number: 834226